UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1736



ALBERT M. HARGROVE,

                                            Plaintiff - Appellant,

          versus


DETLEF      STEINER,      Individually      and
Professionally Clarendon National Insurance
Co.;     MIDWESTERN     INSURANCE     ALLIANCE,
INCORPORATED; CATHY ANN NEW, Individually and
Professionally Midwestern Insurance Alliance,
Inc.; NORMAN E. RISEN, Individually and
Professionally Midwestern Insurance Alliance,
Inc.; BATTS TEMPORARY SERVICE, INCORPORATED,
d/b/a   Labor   Works   Source,   Incorporated;
CLARENDON     NATIONAL    INSURANCE    COMPANY;
CLARENDON    INSURANCE   GROUP,   INCORPORATED,
Clarendon National Insurance Co., Clarendon
America Insurance Co., Redland Insurance
Company, Harbor Speciality Insurance Co.;
HANNOVER LIFE REASSURANCE COMPANY OF AMERICA;
HANNOVER      RUCKVERSICHERUNGS-AKTIENGESELL-
SCHAFT, Clarendon National Insurance Company,
The Clarendon Group, Hannover Life Reassurance
Company of America; GEORGE GLENN, II, Deputy
Commissioner,     Individual    and    Official
Capacity, and the N.C. Industrial Commission
by and through the N.C. Department of
Commerce; BUCK LATTIMORE, Official Capacity
and the N.C. Industrial Commission by and
through the N.C. Department of Commerce,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-304-5-FL)
Submitted:   November 30, 2005           Decided:   January 4, 2006


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert M. Hargrove, Appellant Pro Se.     Jennifer Susan Jerzak,
HEDRICK, EATMAN, GARDNER AND KINCHELOE, Raleigh, North Carolina;
Perry Cleveland Henson, Jr., HENSON & HENSON, L.L.P., Greensboro,
North Carolina; Scarlette Kaye Gardner, NORTH CAROLINA DEPARTMENT
OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           Albert M. Hargrove appeals (1) the district court’s June

3, 2005 order denying his motion for the issuance of a subpoena

duces tecum; and (2) the district court’s June 20, 2005 order

denying his motions for relief from judgment pursuant to Fed. R.

Civ. P. 60(b); to recall or stay the mandate; and to establish the

admission of contested and uncontested facts. We affirm all of the

district court’s orders. We further deny all of Hargrove’s pending

motions,   including     his   motions       to    consolidate,      motion    for

appointment of counsel, motion to compel discovery, motion to

separate   the     documents   within    the      briefs,   motion    to   compel

arbitration   or    alternatively,      to   compel    mediation,     motion    to

supplement the reply brief, and any other motions pending in this

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                   - 3 -